Hastings, C.J.
Plaintiff-appellant, James E. Prokop, Sr., brought this action against Jacks Bean Company to recover damages for breach of an alleged oral contract for the sale of Prokop’s beans to Jacks. Prokop has appealed the order of the district court which entered summary judgment in favor of Jacks.
This case involves the same defendant as in Joseph Heiting & Sons v. Jacks Bean Co., ante p. 765, 463 N.W.2d 817 (1990), as well as a similar set of facts and identical questions of law. Accordingly, because Heiting is controlling, the judgment herein is reversed and the cause is remanded for further proceedings consistent with our opinion in Heiting.
Reversed and remanded for FURTHER PROCEEDINGS.